—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of conspiracy in the sixth degree (Penal Law § 105.00). We reject his contention that the issuance of the eavesdropping warrant was not supported by probable cause (see, People v Bigelow, 66 NY2d 417, 423). The application was based on a two-year police investigation into the activities of defendant, who was a member of the Rochester Police Department, and included audio-video tape recordings of conversations between defendant and a private citizen wherein *1138defendant agreed to provide and did provide to the citizen information obtained by the improper use of police computers.
The evidence is legally sufficient to support the conviction (see, People v Bleakley, 69 NY2d 490, 495). While there is no evidence of an express agreement between defendant and his co-conspirator, telephone conversations seized pursuant to the eavesdropping warrant provide ample evidence of an implied agreement (see, People v Givens, 181 AD2d 1031, lv denied 79 NY2d 1049). (Appeal from Judgment of Monroe County Court, Smith, J.—Conspiracy, 6th Degree.) Present—Pine, J. P., Law-ton, Hayes, Wisner and Boehm, JJ.